Citation Nr: 0614266	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 10, 
2003, for the award of service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
granted an evaluation of 30 percent, effective November 10, 
2003.  The veteran timely perfected an appeal of the assigned 
effective date.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran was initially 
diagnosed as having PTSD in October 2003.

2.  On November 10, 2003, VA received the veteran's original 
claim of entitlement to service connection for post-traumatic 
stress disorder.

3.  In a November 2003 rating decision, the RO granted 
service connection for PTSD, effective from November 10, 
2003, the date of receipt of the original claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 10, 
2003, for the award of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.151, 3.155, 3.400 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that VA's duties to notify and 
assist contained in the VCAA are not applicable to cases such 
as this one in which the law, rather than the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).


Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2005).  

Subject to 38 U.S.C.A. § 5101, where compensation, dependency 
and indemnity compensation or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).

The implementing regulations provide that, where pension, 
compensation, dependency and indemnity compensation, or a 
monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran (West 2002) is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who is 
a child of a Vietnam veteran is awarded or increased pursuant 
to a liberalizing law or VA issue which became effective on 
or after the date of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2005).  

Analysis

On November 10, 2003, VA received the veteran's original 
claim of entitlement to service connection for PTSD.  
Accordingly, when VA granted service connection for PTSD, VA 
assigned an effective date of November 10, 2003, the date of 
receipt of claim.

The veteran contends, in essence, that he is entitled to an 
earlier effective date via application of 38 C.F.R. § 3.114.  
The Board notes that an effective date prior to the date of 
claim cannot be assigned under 38 C.F.R. § 3.114(a) unless 
the veteran met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (1997); 62 Fed. Reg. 63,604 (1997).  

After review, the Board finds that the veteran's claim of 
entitlement to an effective date earlier than November 10, 
2003, for the award of service connection for PTSD must be 
denied as a matter of law.  Although the Board acknowledges 
that the General Counsel of VA has held that the addition of 
PTSD as a diagnostic entity in the schedule for rating mental 
disorders was a "liberalizing VA issue" for purposes of 38 
C.F.R. § 3.114(a), because the veteran did not satisfy the 
criteria for a diagnosis of PTSD in April 1980, the evidence 
necessarily shows that he did not meet all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously since that time.  In this regard, the 
veteran's service medical records from December 1965 through 
January 1986 fail to show a diagnosis of PTSD or any other 
psychiatric disorder.  The first diagnosis of PTSD of record 
is dated in October 2003.  Although the veteran contends that 
he has had symptoms since service, the record simply does not 
show that he was diagnosed with PTSD in April 1980 and that 
the disorder has existed continuously since that time.  As 
such, 38 C.F.R. § 3.114(a), by its terms, is not applicable 
to the veteran's case.

In reaching this determination, the Board observes that the 
veteran's reliance on McCay v. Brown, 9 Vet. App. 183, 189 
(1996), is misplaced.  The Board reiterates that, regardless 
of whether VA's April 1980 promulgation of Diagnostic Code 
9411 constitutes a liberalizing law or VA issue, the 
veteran's claim must be denied because the evidence shows 
that he was not clearly diagnosed as having PTSD until 
October 2003, i.e., he has not suffered from the disorder 
since April 1980.

The Board also acknowledges the veteran's reliance on Thomas 
v. Principi, 17 Vet. App. 522 (Table) (2001), which noted 
that the law does not state that the evidence must show that 
a diagnosis existed at the time of the liberalizing VA issue.  
The Board points out, however, that his service medical 
records from December 1965 through January 1986 contain no 
evidence of any psychiatric disability that would satisfy the 
eligibility criteria for PTSD.  

The Board observes that the criteria for evaluating claims 
for service connection for PTSD were amended in June 1999, 
with the effective date made retroactive to March 7, 1997.  
64 Fed. Reg. 32,808 (Jun. 18, 1999).  The most notable change 
is that a "clear" diagnosis is no longer required.  As 
noted above, however, the record does not contain a diagnosis 
of PTSD, clear or otherwise, prior to October 2003.  As such, 
the veteran did not meet all eligibility criteria for this 
liberalized benefit on the effective date of its issue or 
continuously since that time.

In addition, the Board finds that the veteran did not file a 
claim of entitlement to service connection for PTSD until 
November 10, 2003.  Indeed, the veteran does not allege that 
he filed an earlier claim.  As such, this must be the 
effective date for the award of service connection.  
Application of the governing laws permits no earlier 
effective date, as there is no document prior to November 10, 
2003, that can be considered either a formal or informal 
claim for service connection for PTSD.  See 38 C.F.R. 
§§ 3.151, 3.155.

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in Vietnam.  The Board observes, however, 
that a specific claim must be filed in order for benefits to 
be paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  As noted above, 
the veteran simply did not file a claim with VA until 
November 10, 2003.

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and he filed no formal or 
informal claim for service connection for PTSD prior to 
November 10, 2003, he has already been given the earliest 
possible effective date for the award of service connection 
for PTSD.  As such, this claim must be denied as a matter of 
law.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims held that, in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Accordingly, the veteran's claim of entitlement to an 
effective date earlier than November 10, 2003, for the award 
of service connection for PTSD is not warranted as a matter 
of law.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.114, 
3.151, 3.155, 3.400.


ORDER

Entitlement to an effective date earlier than November 10, 
2003, for the award of service connection for post-traumatic 
stress disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


